

	

		II

		109th CONGRESS

		1st Session

		S. 27

		IN THE SENATE OF THE UNITED STATES

		

			January 24, 2005

			Mrs. Hutchison (for

			 herself, Mr. Frist,

			 Ms. Cantwell, Mr. Ensign, Mr.

			 Alexander, and Mr. Cornyn)

			 introduced the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to make

		  permanent the deduction of State and local general sales

		  taxes.

	

	

		1.Permanent extension of

			 deduction of State and local general sales taxes

			Subparagraph (I) of section 164(b)(5) is

			 amended by striking , and before January 1, 2006.

			

